By the Court, Rhodes, J.:
This is an action in the nature of a quo warranto, brought under section 310 and following, of the Practice Act, to determine the right of the defendant, and of the relator as well, to the office of a member of the Common Council of the city of Los Angeles. The appeal is from the judgment alone; and as the record contains neither a bill of exceptions nor a statement on appeal, the only questions which arise are whether the Court has jurisdiction of the action, and whether the complaint states sufficient facts to sustain the judgment.
The tenth section of the Act of March 11th, 1850, to provide for the incorporation of cities (Statutes of 1850, page 88)—that Act being applicable to that city at the time of the alleged election of the relator—provides that the Common Council “shall judge of the qualifications, elections, and returns of their own members.”
The eighth section of Article 4 of the Constitution, relating to the legislative department of the State Government, is as follows: “Each house shall choose its own officers, and judge of the qualifications, elections, and returns of its own members.” The words of the Constitution and of the statute being identical, should receive the same construction. It is settled beyond controversy, that those *526words of the Constitution confer upon each house the exclusive power to judge of and determine the-qualifications, elections and returns of its own members; and it follows that the -Common Council of a city to which that section of the Act is applicable, possesses the like exclusive authority to judge of and determine the qualifications, elections, and returns of its own members. The Court, therefore, had no jurisdiction of the action.
Judgment reversed and cause remanded, with directions to dismiss the action.
Mr. Chief Justice Wallace did not express an opinion.